Citation Nr: 0603028	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  97-25 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to higher initial evaluations for degenerative 
disc disease of the lumbar spine, rated as 10 percent 
disabling from May 15, 2001 and 20 percent disabling from 
September 23, 2003.

(A claim of entitlement to an increased rating for service-
connected left knee disability is the subject of a separate 
decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Joseph E. Ford, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision by the RO.  By that 
decision, the RO granted service connection for degenerative 
disc disease of the lumbar spine, assigned a 10 percent 
rating therefor from May 15, 2001, and assigned a 20 percent 
rating therefor from September 23, 2003.  On appeal, the 
veteran maintains, in essence, that the assigned evaluations 
are inadequate.

The veteran had a hearing at the RO before the undersigned 
Veterans Law Judge in July 2005.  Previously, he perfected an 
appeal to the Board with respect to the matter of his 
entitlement to an increased rating for a service-connected 
left knee disability.  However, inasmuch as he had a hearing 
on that issue in March 1999 before a different Veterans Law 
Judge, his appeal as to that issue will be addressed in a 
separate decision.  See 38 U.S.C.A. § 7107(c) (West 2002).

The veteran has raised the issue of his entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability.  That issue has not been 
adjudicated by the RO or otherwise developed for appellate 
review, and is referred to the RO for appropriate action.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2005).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).

In October 2004, the veteran reported that he had been seen 
at a VA facility on October 15, 2004 for treatment of his low 
back pain.  Presently, the claims file does not contain a VA 
treatment record of that date.  Indeed, it does not appear 
that any effort has been made to obtain complete records of 
the veteran's VA treatment for his low back since the time 
that such records were last procured in May 2003.  This needs 
to be corrected.  See, e.g., Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

Evidence in the veteran's claims file shows that he has been 
variously treated for low back problems by a Dr. Gordon, a 
Dr. Schwartz, a Dr. George, a Dr. Canon, and a Dr. Emadian, 
among others, and that he underwent magnetic resonance 
imaging (MRI) of his back at Lincoln Medical Center as 
recently as September 2005.  Presently, the file does not 
contain any clinical records from Drs. Gordon or Schwartz.  
Nor does the file contain a clinical record of Dr. George's 
treatment of the veteran in December 2003 (referred to in a 
January 2004 report); a clinical record of Dr. Emadian's 
treatment in April 2004 (referred to in a handwritten note 
from the veteran, received in May 2004); any clinical records 
from Dr. Canon for the period from March 2001 to February 
2003, or after November 2003; or the report of the September 
2005 MRI.  On remand, efforts should be made to assist the 
veteran in obtaining additional evidence from these sources 
so that his appeal can be considered on the basis of a record 
that is as complete as possible.

When the veteran last underwent VA examination of his back in 
March 2005, the examiner was not afforded an opportunity to 
review the veteran's claims file, to include the report of 
what was then his most recent MRI.  On remand, the veteran 
should be afforded a new examination; one that takes in 
account his prior documented medical history.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (indicating 
that a VA examination conducted for compensation purposes 
"must consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination.") 
(citations omitted).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide releases for 
any additional, relevant evidence that exists 
and can be obtained from Drs. Gordon, 
Schwartz, George, Canon, and Emadian, from 
Lincoln Medical Center, and from any other 
source(s) the veteran or his representative 
can identify.  If the veteran provides 
appropriate releases, assist him in obtaining 
evidence from the identified sources, 
following the procedures set forth in 
38 C.F.R. § 3.159.  Particular attention 
should be given to procuring relevant 
clinical records from Drs. Gordon and 
Schwartz; the clinical record of Dr. George's 
treatment in December 2003; the clinical 
record of Dr. Emadian's treatment in April 
2004, if any; clinical records from Dr. Canon 
for the period from March 2001 and February 
2003, and after November 2003; and the report 
of the September 2005 MRI.  The response(s) 
received, and any evidence obtained, should 
be associated with the claims file.

2.  Obtain records of any treatment the 
veteran has received for low back pain at the 
VA Medical Center in Murfreesboro, Tennessee, 
since May 1, 2003, to include any treatment 
he received on October 15, 2004.  The 
evidence obtained should be associated with 
the claims file.

3.  After the foregoing development has been 
completed, schedule the veteran for an 
examination of his low back.  The examiner 
should review the claims file.  The examiner 
should fully describe any functional deficits 
associated with the service-connected 
disability of the veteran's low back.  As 
part of that description, the examiner should 
offer an opinion as to whether the veteran 
has any objectively identifiable neurologic 
manifestations associated with his low back 
disorder.  If objective neurologic 
manifestations are present, the examiner 
should indicate which nerve or nerves are 
affected; describe the severity of the 
neurologic symptoms; indicate whether the 
impairment is best characterized as neuritis, 
neuralgia, or paralysis; and indicate whether 
the identified neurologic impairment is 
manifested by symptoms such as loss of 
reflexes, muscle atrophy, sensory 
disturbances, and/or pain.  The examiner 
should also record the range of motion in the 
veteran's low back, in terms of degrees of 
forward flexion, backward extension, left and 
right lateral flexion, and left and right 
lateral rotation.  If there is clinical 
evidence of pain on any motion, the examiner 
should indicate the point at which pain 
begins.  Then, after reviewing the veteran's 
complaints and medical history, the examiner 
should render an opinion, based upon his or 
her best medical judgment, as to the extent 
to which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due to 
repeated use or flare-ups, and should portray 
these factors in terms of additional loss in 
range of motion (beyond that which is 
demonstrated clinically).  If the examiner 
finds that he cannot offer an opinion in this 
regard, he should indicate why it is not 
possible to do so.  A complete rationale 
should be provided.

4.  Thereafter, take adjudicatory action on 
the veteran's low back claim.  If any benefit 
sought is denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

